BROSKY, Judge,
dissenting:
42 Pa.C.S. § 9781(c) provides: “The appellate court shall vacate the sentence and remand the case to the sentencing court with instructions if it finds ... (3) the sentencing court sentenced outside the sentencing guidelines and the sentence is unreasonable.” It is clear that the sentencing court sentenced outside the guidelines (below the mitigated minimum range) in the case before us. The majority also finds, however, that the sentence is “unreasonable”. I cannot agree, and I therefore dissent.
42 Pa.C.S. § 9721 provides: “In determining the sentence to be imposed the court shall, except where a mandatory minimum sentence is otherwise provided by law, consider and select one or more of the following alternatives ... (1) An order of probation, (2) A determination of guilt without *421further penalty, (3) Partial confinement, (4) Total confinement, (5) A fine---- In selecting from the alternatives set forth ... the sentence imposed should call for confinement that is consistent with the protection of the public, the gravity of the offense as it relates to the impact on the life of the victim and on the community, and the rehabilitative needs of the defendant. The court shall also consider any guidelines for sentencing____” (Emphasis added.)
In the case before us, the trial court stated its reasons for the sentence on the record. The circumstances surrounding appellee’s arrest, plus his prior history of being a “peeping tom”, indicate the possibility that he was not attempting to actually gain entry to the premises in question, but was engaging in a crime with considerably less impact on the community or on any one individual than the crime of burglary would have. The sentencing court noted that although the record was sufficient to support an attempted burglary conviction, the facts could also have led to the conclusion that appellant was being a “peeping tom” on the occasion in question. The court felt that the facts and circumstances of the offense “were not of such a serious nature as to warrant further incarceration.” The court obviously imposed a sentence which it believed was consistent with the protection of the public and the gravity of the offense as related to the impact on the victim and the community, after taking into account the sentencing guidelines.
42 Pa.C.S. § 9781(d) provides: “In reviewing the record the appellate court shall have regard for: (1) The nature and circumstances of the offense and the history and characteristics of the defendant, (2) The opportunity of the sentencing court to observe the defendant, including any presentence investigation, (3) The findings upon which the sentence was based, (4) The guidelines promulgated by the commission.” As noted previously, the circumstances of the offense along with appellee’s prior history do not indicate that a serious crime was about to take place. Certainly no great harm had been done at the time appellee was apprehended, as the victim was not even aware of appellee’s *422presence and had no opportunity to become alarmed. Although the sentencing judge did not preside at appellee’s trial, I cannot agree with the majority’s view that we are in practically the same position as the sentencing judge, who I believe was in a much better position than we are to evaluate appellee’s character and whether or not appellee displayed remorse, defiance, or indifference. See Commonwealth v. McCall, 320 Pa.Super. 473, 482, 467 A.2d 631, 635 (1983). Although the record contains various findings upon which the sentence was based, the majority focuses on the sentencing court’s unwillingness to impose additional prison time in the face of the additional incarceration appellee would be receiving for violation of parole.
“Where the statute under which a defendant is convicted carries no specified penalty, sentencing is a matter within the sound discretion of the trial judge, whose determination will not be disturbed absent an abuse of that discretion.” Commonwealth v. Bedleyoung, 319 Pa.Super. 323, 331, 466 A.2d 180, 184 (1983). I believe that the majority is giving insufficient consideration to the first three factors of 42 Pa.C.S. § 9781(d), undue weight to the guidelines, and no discretion to the lower court. I do not believe that the sentence imposed was “unreasonable”, and I would therefore affirm the judgment of sentence.